Citation Nr: 0532638	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974.
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An October 1998 rating 
decision denied the veteran's claim, and he perfected a 
timely appeal.

The veteran indicated in his substantive appeal that he 
desired a Travel Board hearing.  A February 1999 RO letter 
informed the veteran that his hearing was scheduled for April 
1999.  He was unable to appear on that date, and he requested 
the hearing be rescheduled at a date in calendar year 2000.  
A February 2000 RO letter informed the veteran that the 
hearing was rescheduled for March 23, 2000.  The veteran 
failed to appear for his hearing, and the record reflects no 
record of a request for a rescheduling.  Thus, the hearing 
request has been deemed withdrawn.  See 38 C.F.R. § 20.702 
(2005).

In January 2001, the Board remanded the case for additional 
development.  The RO completed the development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  In July 2004, the Board again 
remanded the case for additional development and compliance 
with the prior remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on the veteran's behalf in 
October 2005.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a bilateral leg disorder is not related to an in-service 
disease or injury.

3.  The preponderance of the evidence indicates that a 
bilateral knee disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, and pursuant to Board remands, in letters of 
November 2003, October 2004, and March 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the September 1999 Statement of 
the Case, and multiple Supplemental Statements of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the June 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran provided a September 
2004 letter to the RO, wherein he advised that he had no 
further evidence to submit.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Relevant law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. § 3.303.  
Certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Arthritis is one 
of the diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Factual background

The service medical records reflect that, in August 1972, the 
veteran presented with complaints of leg cramps upon 
prolonged standing over the prior week.  Physical examination 
revealed no evidence of phlebitis or trauma, and both calves 
were within normal limits.  He was treated with a 
prescription for quinine for 14 days.  In September 1972, he 
presented with complaints of cramps in his right leg of one 
week's duration.  He denied any recent injury, but he related 
that a "few weeks" earlier, he inured his leg playing 
football.  He was treated with an Ace bandage.  A January 
1973 entry reflects a complaint of pain behind his right 
knee.  The calves were non-tender, no masses were palpable, 
and there was no evidence of trauma.  The examiner assessed a 
muscle strain of the calf and prescribed warm soaks.   In 
March 1973, he complained of trauma to his right ankle a 
month earlier.  The examiner ordered X-rays to rule out a 
fracture.  The X-rays showed the right ankle to be within 
normal limits, and he was treated with analgesic balm and an 
Ace bandage.  In November 1973, the veteran presented with a 
complaint of having "pulled" his left knee while playing 
football.  Physical examination revealed negative McMurphy's 
and Childer's tests, and the X-ray was negative for a 
fracture.  The examiner entered an impression of pulled 
ligaments and tendon.  Treatment included an Ace wrap and 
exemption from physical training for one week.  A February 
1974 entry reflects the veteran was issued Tylenol and 
referred for whirlpool baths three times a day for two days 
for his left knee.  The entry reflects no data as to a 
specific complaint or other details.  The veteran was seen 
and treated on five occasions in July 1974 for a dog bite on 
his right knee which required 15 stitches.  It developed an 
infection which resolved.  The records reflect no further 
entries related to his legs or knees.

A May 1973 Report of Medical History reflects that the 
veteran listed a history of swollen joints, myalgia, upon 
awakening.  The May 1973 Report Of Medical Examination 
reflects that his lower extremities were assessed as normal.  
The September 1974 Report Of Medical Examination For Release 
From Active Duty reflects that his lower extremities were 
assessed as normal.

A January 1982 VA intake entry reflects that the veteran 
related that he fell on the job in 1981, fractured his femur, 
and required surgery in January 1981 to repair it.   He had 
hit his leg again and was checking to see if the surgical 
repair had been aggravated.  X-rays showed all to be in 
order.

The July 1998 VA general examination report reflects that 
physical examination showed the veteran's musculoskeletal 
system to be within normal limits.  As noted above, the 
October 1998 rating decision denied the claim.  In his Notice 
of Disagreement, the veteran asserted that his medical 
records had not been reviewed and that he had not received a 
proper examination.  The May 1999 VA examination report for 
esophagus and hernia reflects that the veteran complained of 
pain in both lower legs with burning numbness since being in 
active service, and that his kneecaps gave out every now and 
then.  He also related that he injured his back on the job in 
1996 when he fell 15 feet.  He reported that he injured his 
kneecaps playing football in service.  Physical examination 
revealed the knees to manifest range of motion of 0 to 135 
degrees and subluxation of the patella bilaterally with 
flexion and extension.  The medial and lateral collateral 
ligaments were intact, and Drawer sign and McMurray's test 
were negative bilaterally.  X-rays of the knees showed the 
femur repair but no abnormality of the knees.  The 
articulating surfaces appeared smooth and intact.  The 
examiner diagnosed degenerative joint disease of shoulders, 
hips, and knees.

At the July 2001 VA examination, the veteran complained of 
pain in his feet, ankles, right leg, and right hip.  The 
examiner noted tenderness with rotation of "most of the 
joints."  The diagnostic impressions included degenerative 
joint disease without specifying which joints were involved.  
The July 2002 VA examination report reflects that the veteran 
complained of bilateral leg aches, pain in his feet, and 
difficulty walking.  The veteran also related that he 
recalled an incident in basic training where he had to stay 
in water all night long, and he began to experience pain.  
The examiner noted the veteran's two significant post-service 
job-related injuries.  The femur injury in 1980 or so when a 
heavy steel plate fell on him and the back injury in the 
1990s.  He also complained of leg cramps and chronic knee 
pain.  The examiner noted that the veteran denied dislocation 
or subluxation and also that there were no objective signs of 
inflammatory arthritis or constitutional symptoms.  Physical 
examination revealed full range of motion of the knees with 
no swelling, crepitation, or deformity.  The calf muscles 
were the same size on both sides, and there was no atrophy.  
X-rays of the right femur showed a well healed fracture, and 
X-rays of the knees were within normal limits.  The examiner 
observed that the veteran's service medical records did not 
reveal much information related to difficulty with his legs.  
He reviewed the veteran's VA medical records and opined that 
the right hip and right leg pain, as well as the numbness in 
the right lower leg the veteran complained of were probably 
due to his back injury.  The examiner observed that the 
veteran's lower leg pain, discomfort, cramps, and burning 
sensation were of unknown etiology, and that he was unable to 
say with any certainty that the leg condition was due to the 
veteran's active service.  

The examiner observed that his uncertainty was due to the 
fact that the veteran worked for many years doing heavy labor 
iron work after his active service, which included multiple 
injuries.  The examiner also noted the veteran's claim that, 
during his last two years of service, he was confined to the 
barracks doing administrative work due to leg pain and 
inability to run, but observed that he noted nothing in the 
service medical records which described a specific lower 
extremity disorder.  Further, the examiner noted, the veteran 
was able to do heavy type labor construction, which was 
indicative that he did not really have serious lower 
extremity problems.

The December 2003 examination report reflects that the 
veteran saw the same examiner who conducted the June 2002 
examination.  This time, however, the examiner noted that he 
did not have the veteran's service medical records available 
to him, though he did have access to his extensive VA 
treatment records.  Physical examination revealed the 
veteran's knees to exhibit full range of motion from 0 to 130 
degrees bilaterally.  His thigh muscles measured 55 cm on 
both sides 10 cm above the kneecaps, and the calf muscles 
measured 39.5 cm on both sides at their widest.  Ankle and 
knee reflexes were 2+.  Neither his ankles nor his feet 
showed any instability.  The examiner reviewed his June 2002 
report and reconfirmed it.  He noted the veteran's 
reiteration of his claim that he was taken off field duty 
because of leg difficulties and again noted that he did "not 
have a diagnosis to hook onto that."  The examiner 
conjectured that the veteran may have had shin splints or 
chronic compartment syndrome in his legs, which was not 
unusual with heavy physical activity, and that it could be 
that the veteran was still experiencing such a condition.  
The examiner speculated that it could have developed in the 
Marine Corps and that he never recovered from it.

In an April 2004 statement, the veteran asserted that he did 
in fact have arthritis bilaterally. In the June 2004 brief, 
the veteran's representative asserted that chronic 
compartment syndrome was consistent with the rigorous 
physical training requirements the veteran had to meet in 
active service, and that there was sufficient evidence to 
grant the veteran the benefit he sought.

A July 2004 VA treatment note reflects that physical 
examination revealed the right knee to exhibit full range of 
motion without any gross effusion.  There was no laxity with 
varus and valgum of the knee.  Lachman's was negative, as was 
pivot shift.  The examiner noted that the veteran's knee pain 
might be related to his previous femur surgery.  Pursuant to 
the July 2004 remand, another examination was conducted.

The May 2005 examination report reflects that the veteran 
related his symptoms as given at the prior examinations.  
Physical examination revealed both knees to exhibit full 
range of motion without pain, and there was limitation of 
motion on flexion or extension with repetitive motion.  There 
was no increase in pain, weakness, fatigue, or instability, 
and the veteran was non-tender to palpation.  He was stable 
to varus /valgus stress, and he had 5/5 quadriceps, 
hamstrings, gastrocsoleous, and tib-ants bilaterally.  He 
also had good sensation from L3-S1.  He had minimal to no 
effusion on either knee.  The examiner reviewed previous 
X-rays and interpreted them as essentially non-remarkable, 
noted  that there was no evidence of arthritis or 
degenerative changes.  

The examiner opined that, based on his/her review of the 
veteran's claim file and history, his knee complaints were 
not related to anything that occurred during his active 
service.  Referring to the entries in the service medical 
records related to the veteran's knees, the examiner observed 
that, even if the veteran had a strain, it cleared up, as 
reflected by the absence of subsequent entries, though he 
sought treatment for other complaints.  The examiner also 
noted the years of post-service heavy labor work and his 
ability to perform the heavy labor without difficulty.  
Finally, he showed no objective evidence of degenerative 
changes, as reflected by the X-rays.  The examiner opined 
that the veteran had no discernable knee condition that was 
related to his military service.

In response to the June 2005 SSOC, the veteran submitted 
several excerpts from his medical records.  They reflect his 
highlighting of any entry which referred either to his 
complaints, symptomatology, or his claim that his symptoms 
started during his active service.

Analysis

The competent evidence of record compellingly preponderates 
against the veteran's claims.  First, the entries in the 
service medical records reflect no findings or diagnoses of a 
chronic condition, as reflected by the findings at the 1973 
physical examination and the physical examination at 
separation in 1974.  Second, there is no evidence of any 
complaints, findings, or treatment for a leg or knee disorder 
within one year of his active service or in the years 
immediately after.  Third, there is no diagnosis of a 
definitive disorder, condition, or disease of either his legs 
or knees.  There must be evidence of an underlying disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").

The Board notes the finding of subluxation and diagnosis of 
arthritis at the 1999 esophagus examination and diagnosis of 
arthritis at the July 2001 examination, but those diagnoses 
were not confirmed by X-rays or later examinations.  In any 
event, as noted above, there is no evidence of arthritis 
having manifested within one year of the veteran's separation 
from active service.

As concerns the veteran's representative's assertion that the 
evidence shows the veteran to have chronic compartment 
syndrome, the Board rejects the assertion and finds that it 
is contrary to the evidence.  Initially, the examiner was 
conjecturing because he stated that he did not have all of 
the veteran's records before him at the 2003 examination.  
Nonetheless, the Board notes that the examiner fully adopted 
his report of the June 2002 examination, where he had all of 
the veteran's records before him and definitively reconfirmed 
his opinion that the veteran exhibited no diagnosed disorder 
and his perceived symptoms were not related to his military 
service.  Finally, the examiner at the May 2005 examination 
found no knee disorder related to the veteran's military 
service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has considered the reasonable doubt doctrine and, 
as noted above, finds that the evidence preponderates against 
the claim.  38 C.F.R. § 3.303, 3.307, 3.309(a).  The service 
medical records do not verify his account of events, and the 
evidence clearly shows at least two post-service on-the-job 
injuries.  The Board acknowledges the veteran's current 
symptoms, but the evidence shows them to be unrelated to his 
military service.


ORDER

Entitlement to service connection for a bilateral leg 
condition is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


